Citation Nr: 0843088	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  07-04 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.	Entitlement to service connection for a low back disorder.  

2.	Entitlement to service connection for the residuals of a 
fracture of the right distal tibia.  

3.	Entitlement to an initial compensable evaluation for 
migraine headaches.  

4.	Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from October 1983 to 
October 2003.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.	A chronic low back disorder is not currently demonstrated.  

2.	The residuals of a fracture of the distal right tibia are 
not currently demonstrated.  

3.	Migraine headaches are currently manifested by attacks of 
unilateral cephalgia occurring an average of 10 times per 
month and lasting 48 hours, which are not found to be 
prostrating or to cause functional impairment.  

4.	Bilateral hearing acuity is manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 32 
decibels in the right ear and 40 decibels in the left ear.  
Speech recognition ability 84 percent correct in the right ear 
and 68 percent correct in the left ear.  


CONCLUSIONS OF LAW

1.	A chronic low back disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.	The chronic residuals of a fracture of the distal right 
tibia was neither incurred in nor aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

3.	The criteria for an initial compensable rating in for 
migraine headaches have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Code 8100 (2008).  

4.	The criteria for an initial compensable rating in for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4..85, 4.86, Code 6100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in November 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id. at 43-44.  

In October 2007, the RO furnished the veteran all necessary 
notifications.  Finally, all appropriate development has been 
undertaken.  There is no showing that there are additional 
records or other evidence that should or could be obtained 
prior to entry of a decision at this time.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is seeking service connection for a low back 
disorder and for the residuals of a fracture of the distal 
right tibia.  Review of the record shows that the veteran was 
treated for complaints of low back pain while on active duty 
and that he sustained a nondisplaced fracture of the right 
tibia during service.  On examination by VA in November 2006, 
however, no diagnosis of either of these disabilities could 
be made.  At that time, the diagnoses were that there was no 
pathology to render diagnoses of a low back disorder of for 
residuals of a fracture of the right tibia.  Significantly, 
X-ray studies of the low back and right tibia were normal, 
with the examiner rendering an opinion that any residuals of 
the fractured tibia had resolved.  Thus, while there was a 
fracture in service, there are no residuals that can be 
service connected.

As noted, a threshold element of a claim for compensation 
includes the existence of a current disability.  The Board 
finds that there is insufficient medical evidence of any 
chronic current residual disability or the low back or distal 
tibia.  

In support of the veteran's claim the Board readily 
acknowledges and has examined the veteran's own statements 
and argument to the effect that he had both of these 
disabilities while on active duty.  It is long-established, 
however, that the veteran, as a layperson, is not qualified 
to render medical opinions regarding the etiology of 
disorders and disabilities, and his opinion is entitled to no 
weight. Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

Under these circumstances, as current disability is not 
shown, service connection must be denied.  

The veteran is also seeking a compensable evaluation for his 
service connected migraine headaches and bilateral hearing 
loss.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim. Fenderson v. West, 12 Vet. App. 119 
(1999). Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified. Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Migraine headaches, with very frequent, completely 
prostrating and prolonged attacks that are productive of 
severe economic inadaptability will be rated as 50 percent 
disabling.  Migraine headaches, with characteristic 
prostrating attacks occurring on an average of once a month 
of the last several months are rated as 30 percent disabling.  
Migraine with characteristic prostrating attacks averaging 
one in two months over the last several months warrants a 10 
percent evaluation.  With less frequent attacks, a 
noncompensable evaluation is warranted.  38 C.F.R. § 4.124a, 
Code 8100.

The veteran has been diagnosed as having migraine headaches 
in service and service connection has been established for 
this disorder.  On the most recent examination, dated in 
November 2006, the veteran did not identify characteristic 
prostrating attacks for which a compensable evaluation would 
be warranted.  In this regard, it is noted that on 
examination, the veteran complained of attacks that were 
characterized by unilateral cephalgia, but that he was able 
to go to work by using over-the-counter analgesic medication.  
Although he had headache attacks on average of 10 times per 
month that lasted up to 48 hours, there was no functional 
impairment found from the attacks.  These are not considered 
to be characteristic prostrating attacks of migraine 
headaches.  As such, the criteria for a compensable 
evaluation have not been met and the claim must be denied.  

For evaluation of hearing impairment, examinations are 
conducted using the controlled speech discrimination test 
together with the results of pure tone audiometry testing.  A 
numeric designation of impaired efficiency is then assigned 
based upon the results of these tests and a percentage 
evaluation is reached by correlating the results for each ear.  
38 C.F.R. § 4.85 and Tables VI, VIa, and VII.

When the puretone threshold at each of the four specified 
frequencies is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table Via, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  When 
the puretone threshold is 30 decibels or less at 1000 hertz, 
and 70 decibels or more at 2000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment form either Table VI or Table Via, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86.

An audiometric evaluation was conducted for compensation 
purposes for the VA in October 2006.  At that time, the 
veteran's organic hearing acuity shown to be as follows:



Hertz
1000
2000
3000
4000
Right ear
35
40
25
30
Left ear
50
35
35
45

Thus, his acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 32 
decibels in the right ear and 41 decibels in the left ear.  
Speech recognition ability 84 percent correct in the right ear 
and 68 percent correct in the left ear.  

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann  v. Principi, 3 Vet. 
App. 345 (1992).  In the instant case, the application of the 
rating schedule to the pertinent facts demonstrates that a 
compensable evaluation is not warranted for a bilateral 
hearing loss. 


ORDER

Service connection for a low back disorder is denied.  

Service connection for the residuals of a fracture of the 
right distal tibia is denied.  

An initial compensable evaluation for migraine headaches is 
denied.  

An initial compensable evaluation for bilateral hearing loss 
is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


